Citation Nr: 1808325	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the left knee.  

5.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee.  

6.  Entitlement to an initial rating in excess of 60 percent for a total left knee replacement.  


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to November 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board on multiple occasions, most recently in April 2017 at which time the Veteran's claims were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Board notes that in April 2017, it remanded this matter for further development.  Subsequently in October 2017, a VA examination was obtained.  Additionally, in October and November 2017, medical and vocational rehabilitation records were submitted.  

Following the October 2017 VA examination and the Veteran's submission of medical and vocational rehabilitation records, the AOJ neither readjudicated the claims nor issued the Veteran a supplemental statement of the case (SSOC).  Therefore, a remand is necessary for the issuance of a new SSOC that considers all additional evidence submitted since the Board's April 2017 remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Then, identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.  

2.  After completion of the above and any additional development deemed necessary, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a SSOC, and afford the Veteran and his representative the appropriate time to respond.  Then, return the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


